DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
.
The following is an examiner’s statement of reasons for allowance: The prior art or does not teach or suggest an optical module, comprising a base, a first frame body, an optical element, and at least one driving assembly, wherein:
the first frame body is disposed in the base;
the optical element is disposed in the first frame body; and the at least one driving assembly is disposed between the base and the first frame body, the first frame body is configured to swing relative to the base through a magnetic force generated by the at least one driving assembly, and each of the at least one driving assembly comprises a coil and a magnetic structure, wherein the magnetic structure is separated from the coil, and the magnetic structure comprises a magnetic permeable plate, a separation medium, and a magnet element, wherein:
the magnetic permeable plate comprises a long side and a short side;
the separation medium is located on one side of the magnetic permeable plate facing the coil; and
the magnet element is disposed on the one side of the magnetic permeable plate facing the coil and is separated by the separation medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd